Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 11/23/21.  Claims 1-24 of which claims 1,5,9,13,17 and 21 are independent, were pending in this application and have been considered below.
3.            Claim objections are withdrawn in view of the amendments.
4. Claims rejected under double patenting are withdrawn because of amendments and Terminal Disclaimer submitted and approved (11/23/21).

Allowable Subject Matter
5.         Claims 1-24 are allowed.
6.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
7.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for allowance: 
Regarding claims 1, 5, 9,13,17 and 21, the prior art of record, specifically Clerckx et al (US 20080186212A1) (see IDS) teaches generating precoding matrix, selecting at least one column vector according to transmission rank, generating rotation precoding matrix.
Wu et al (US 20160087701A1) (see IDS) teaches determining a first precoding matrix in a codebook set corresponding to the rank, determining a first PMI and a second PMI used for indicating the first precoding matrix, and sending the first PMI and the second PMI used for indicating the first precoding matrix to a base station.

Tong et al (US 2013/0064317A1) (see IDS) teaches feeding precoding matrices.

Hessler et al (US 2017/0338879A1) (see IDS) teaches PMI reporting for a set of ports.
W02014/129843 (see ids) discloses in [18], a channel state report including a
precoding matrix index i (PMIj) and a rank indicator i (Rlj), which maximize throughput
of downlink channels from the N BSs, and/or a channel quality indicator i (CQIj).

3GPP TSG RAN WG1 Meeting #62 R1-104602 Madrid, Spain, August 23-August 27, 2010 (see IDS) teaches in section 4.2, in a practical channel with closely spaced antennas and reasonable angle spread, the DFT structure of the channel is observable at the subband level with a higher accuracy than at the wideband level. Hence further DFT refinement at the subband level is worth to be provided on top of the precoder W1. A 4bit DFT codebook in 8Tx provides a relatively coarse quantization that can be further refined at the subband level.  In [10,11], it is observed that a 5-bit DFT codebook provides non-negligible performance gain over a 4-bit DFT codebook.
However, none of the prior arts cited alone or in combination provides the
motivation to teach “- - -determining, by a first communications apparatus, a rank
indicator (RI) and (a PMI, wherein the PMI is used to determine R precoding matrices - -
- - and sending , by the first communication apparatus, the RI and the PMI” as recited in claims 1, 5,9,13, 17 and similarly in claim 21.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        December 1, 2021